DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed April 10th, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The non-patent literature titled “Parker O-Ring Handbook” has not been filed.
Status of claims
Claims 1-20 are pending.
Claim Objections
Claim 18 is objected to because of the following informalities:
Line 2 of claim 18 should contain a colon after the word comprising. “comprising:”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states the limitation “wherein the seal encircles all holes defined by the surface mount plate, including the plurality of mounting points, present on the surface mount plate”. It is unclear from the claim as to whether the holes defined by the surface mount plate are intended to further define the plurality of mounting points, or if they are intended to introduce a new limitation directed to the surface mount plate. When referring to the specification, it would appear that the surface mount plate contains holes in the form of the mounting points and a wire pass through. Seeing as how there is no limitation in claims 1-3 directed to the wire pass through, the Examiner will interpret the holes as further defining the mounting points, and will read the claim as “wherein the seal encircles all holes defined by the plurality of mounting points present on the surface mount plate”.
As claim 4 also contains limitations directed to the holes, for the purpose of this action, claim 4 will be read as “wherein the seal and the device housing, when the device housing is attached with the surface mount plate, prevents air from passing through every hole of the plurality of attachment mounting points, into an environment of a sensor within the device housing”
Claims 5 and 6 recite the limitations “wherein the device housing houses a smoke sensor” and “wherein the device housing houses a carbon monoxide sensor”, respectively. Claim 4, of which claims 5 and 6 are dependent from, recites that there is a sensor within the device housing. It is therefore unclear from claims 5 and 6 if the smoke sensor and carbon monoxide sensor are intended to further define the sensor of claim 4, or if they are intended to be treated as a second sensor within the device housing. For the purpose of this action, the Examiner will interpret claims 5 and 6 as reading as “wherein the sensor within the device housing is a smoke sensor” and “wherein the sensor within the device housing is a carbon monoxide sensor”, respectively.
Claim 20 states the limitation “connecting the one or more wires with the device of the device housing”. The preambles of claims 11-20 recite the limitation of the device as part of intended use for the method for using the surface mount system. It is unclear from claim 20 as to whether the claim is intending to further define that the device from the preamble is housed within the device housing, if the Applicant is attempting to introduce a limitation for a separate device, or if the Applicant intended to recite that the one or more wires are connected with the device housing. For the purpose of this action, the Examiner will interpret this limitation as “connecting the one or more wires with the device housing”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lax (US 2010/0073172) in view of Durrer et al. (US 5,568,133; hereinafter Durrer).
	Regarding claim 1, Lax discloses a surface mount system for a device (see Fig. 1-14), the surface mount system comprising:
	a surface mount plate (62), comprising:
	a plate (62) defining a plurality of attachment mounting points (60a-d) that allow a plurality of fasteners (58) to secure the surface mount plate to a surface such that the surface mount plate is mounted in a fixed position in relation to the surface (see [0036] lines 19-22);
	a circular lip (94) extending around a perimeter of the plate (the circular lip extends around an inner perimeter of the plate surrounding a wire pass through; see annotated Fig. 1 below); and
	a device housing (10), comprising:
	a plurality of slider clips (92) that removably clip to the circular lip of the surface mount plate are pushed against the circular lip (as the slider clips are pushed through gaps 98 in the plate, they are then pushed against the circular lip, causing the slider clips to push against the circular lip) wherein:
	the plurality of slider clips slide along the circular lip to allow the device housing to be rotated in relation to the surface mount plate while the device housing remains coupled with the surface mount plate (see [0039] lines 1-9).

    PNG
    media_image1.png
    333
    500
    media_image1.png
    Greyscale

Annotated Figure 1
	Lax does not explicitly disclose wherein the surface mount plate comprises a plurality of nubs located along the circular lip extending around the perimeter of the surface mount plate, nor that the plurality of slider clips disengage from the circular lip of the surface mount plate when the device housing is rotated with respect to the surface mount plate such that the plurality of nubs located on the plate push the plurality of slider clips away from the circular lip.
	Durrer (Fig. 1-5) discloses a similar mount system wherein a mounting plate (1) has a nub (10) located on a circular lip of the plate, that engages with a slider clip (8) as a device housing (2) is rotated with respect to the surface mount plate, causing the nub to push the slider clip away from the lip (Col. 2 lines 39-46), to allow for the device housing to transition between a locked and unlocked state with respect to the surface mount plate. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lax with the teachings of Lax, to provide a plurality of nubs located along the circular lip push the plurality of slider clips away from the circular lip when the device housing is rotated, allowing for the device housing to transition between a locked and unlocked state with respect to the surface mount plate.
The Applicant is reminded that mere duplication of parts (i.e. nubs) has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Regarding claim 8, Lax discloses wherein the surface mount plate is circular and the device housing is rectangular (it can be seen in the figures of Lax that the surface mount plate is circular and the device housing is rectangular).
	Regarding claim 9, Lax, nor Durrer explicitly disclose wherein the plurality of nubs are distributed such that a nub is present every 90 degrees, however, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lax, so that connection elements (comprising the nubs, gaps, slider clips) between the surface mount plate and device housing are present every 90 degrees, as a way to more securely attach the device housing to the surface mount plate.
The Applicant is reminded that mere duplication of parts (i.e. nubs, gaps, slider clips) has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Regarding claim 10, Lax discloses wherein the surface mount plate further defines a wire pass-through that is larger than each of the plurality of mounting points (it can be seen in Annotated Fig. 1 that the wire pass through is larger than each of the mounting points).
	Regarding claim 11, Lax discloses a method for using a surface mount system to align a device, the method comprising:
	mounting a surface mount plate (62) in a fixed position on a surface (as described in lines 19-22 of [0036]) using a plurality of fasteners (58) mounted through a plurality of attachment mounting points (60a-d) of the surface mount plate, wherein the surface mount plate comprises:
	a circular lip (94) extending around a perimeter of the surface mount plate (the circular lip extends around an inner perimeter of the plate surrounding a wire pass through; see annotated Fig. 1); and
	pressing a device housing (10) against the surface mount plate such that a plurality of slider clips (92) of the device housing couple with the circular lip of the surface mount plate (the device housing is pressed against the surface mount plate such that the slider clips enter gaps 98 within the circular lip, allowing for the device housing to couple with the circular lip after the device housing undergoes rotation with respect to the surface mount plate), wherein:
	the plurality of slider clips slide along the circular lip to allow the device housing to be rotated in relation to the surface mount plate while the device housing remains coupled with the surface mount plate (see [0039] lines 1-9)); and
after the plurality of slider clips have coupled with the circular lip, rotating the device housing in relation to the surface mount plate such that the plurality of slider clips slide along the circular of the surface mount plate (see [0039] lines 1-9). 
Lax does not explicitly disclose wherein the surface mount plate comprises a plurality of nubs located along the circular lip extending around the perimeter of the surface mount plate, nor that the plurality of slider clips disengage from the circular lip of the surface mount plate when the device housing is rotated with respect to the surface mount plate such that the plurality of nubs located on the plate push the plurality of slider clips away from the circular lip.
	Durrer (Fig. 1-5) discloses a similar mount system wherein a mounting plate (1) has a nub (10) located on a circular lip of the plate, that engages with a slider clip (8) as a device housing (2) is rotated with respect to the surface mount plate, causing the nub to push the slider clip away from the lip (Col. 2 lines 39-46), to allow for the device housing to transition between a locked and unlocked state with respect to the surface mount plate. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lax with the teachings of Lax, to provide a plurality of nubs located along the circular lip push the plurality of slider clips away from the circular lip when the device housing is rotated, allowing for the device housing to transition between a locked and unlocked state with respect to the surface mount plate.
The Applicant is reminded that mere duplication of parts (i.e. nubs) has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Regarding claim 12, Lax, as modified by Durrer, discloses wherein rotating the device housing in relation to the surface mount plate such that the plurality of slider clips align with the plurality of nubs (as the device housing is rotated along the circular lip, the slider clips align with the nubs); and
	actuating, by the plurality of nubs, the plurality of slider clips such that the plurality of slider clips disengage from the circular lip of the surface mount plate (as the slider clips pass the nubs, they will be disengaged from the circular lip of the surface mount plate).
	Regarding claim 13, Lax, as modified by Durrer, discloses moving the device housing away from the surface mount plate while the plurality of slider clips are disengaged from the circular lip of the surface mount plate (when the device housing is moving away from the surface mount plate, it will be in a decoupled state with respect to the surface mount plate and the slider clips will be disengaged from the circular lip of the surface mount plate).
	Regarding claim 14, Lax, as modified by Durrer, discloses ceasing rotation of the device housing while the plurality of slider clips are sliding along the circular lip of the surface mount plate at a position such that an edge of the device housing is parallel to an edge of an external object distinct from the device housing (as the device housing ceases rotation, it has an edge that is capable of being parallel to an edge of an external object distance from the device housing within the environment that the surface mount system is installed); and
	maintaining the position of the device housing relative to the surface mount plate following rotation of the device housing being ceased (as rotation of the device housing is ceased, it will be maintained in position relative to the surface mount plate while the slider clips are coupled to the circular lip).
	Regarding claim 16, Lax discloses wherein the device housing houses a smoke sensor, a carbon monoxide sensor, or both (as the invention of Lax is a smoke detector, it will contain a smoke sensor; the abstract of Lax discloses a carbon monoxide sensor disposed within the housing).
	Regarding claim 17, Lax, as modified by Durrer, discloses wherein rotating the device housing in relation to the surface mount plate comprises rotating the device housing using non-indexed motion (see lines 7-21 of [0039] of Lax).
	Regarding claim 18, Lax, as modified by Durrer, discloses creating tactile feedback indicative of the plurality of slider clips coupling with the circular lip (as the slider clips engage with the nubs when coupling to the circular lip, tactile feedback will be created).
	Regarding claim 19, Lax, as modified by Durrer, discloses creating auditory feedback indicative of the plurality of slider clips coupling with the circular lip (as the slider clips engage with the nubs when coupling to the circular lip, an audible noise will be created, due to the contact between the slider clips and the nubs, which will created auditory feedback).
	Regarding claim 20, Lax discloses wherein prior to pressing the device housing against the surface mount plate, passing one or more wires through the surface mount plate and connecting the one or more wires with device housing (prior to pressing the device housing against the surface mount plate, wires 70 will pass through the wire pass through of the surface mount plate and be connected to portion 90 of the device housing).

Claims 2-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lax in view of Durrer as applied to claims 1 and 11 above, and in further view of Andrews et al. (US 2015/0097679; hereinafter Andrews).
Regarding claim 2, Lax does not explicitly disclose wherein the surface mount plate further comprises a seal that comprises a compressible ring.
Andrews (Fig. 1-5) teaches of a surface mount system (100) having a seal (101-103) between a mounting surface (112) and a device housing (106, 108), wherein the seal comprises a compressible ring made of non-rigid materials (101; see [0026]), which encircles mounting holes on the mounting surface (see Fig. 2), ensuring separation between the device housing and mounting surface, while also controlling condensation and draining it outside of the assembly (see [0005]). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Lax with the teachings of Andrews, to provide the surface mount plate with a seal comprising a compressible ring, to provide separation between the device housing and mounting plate, while also controlling and removing condensation formed thereon.
Regarding claim 3, Lax, as modified by Andrews, discloses wherein the seal encircles all holes defined by the plurality of mounting points present on the surface mount plate, as noted above.
Regarding claim 4, Lax, as modified by Andrews, discloses wherein the seal and the device housing, when the device housing is attached with the surface mount plate, prevents air from passing through every hole of the plurality of attachment mounting points, into an environment of a sensor within the device housing (as the seal of Andrews is an airflow barrier, this will prevent air from passing through the holes of the mounting points into an environment of a sensor within the device housing).
Regarding claim 5, Lax discloses wherein the sensor within the device housing is a smoke sensor (as the invention of Lax is a smoke detector, it will contain a smoke sensor).
Regarding claim 6, Lax discloses wherein the sensor within the device housing is a carbon monoxide sensor (the abstract of Lax discloses a carbon monoxide sensor disposed within the housing).
Regarding claim 15, Lax does not explicitly disclose compressing a compressible ring between the device housing and the surface mount plate when the device housing is pressed against the surface mount plate.
Andrews (Fig. 1-5) teaches of a surface mount system (100) having a seal (101-103) between a mounting surface (112) and a device housing (106, 108), wherein the seal comprises a compressible ring made of non-rigid materials (101; see [0026]), which encircles mounting holes on the mounting surface (see Fig. 2), ensuring separation between the device housing and mounting surface, while also controlling condensation and draining it outside of the assembly (see [0005]). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Lax with the teachings of Andrews, to provide the surface mount plate with a seal comprising a compressible ring, to provide separation between the device housing and mounting plate, while also controlling and removing condensation formed thereon. As the compressible ring is made of non-rigid materials, the ring would therefore be compressed when the device housing is pressed against the surface mount plate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lax in view of Durrer as applied to claim 1 above, and in further view of Yamano (US 8,125,320).
Regarding claim 7, Lax discloses wherein the device housing further comprises a depressed lip (see Annotated Fig. 2 below) along which the plurality of slider clips are located (it can be seen that the slider clips are located along the area within the depressed lip), but does not explicitly disclose wherein the depressed lip is circular.

    PNG
    media_image2.png
    332
    351
    media_image2.png
    Greyscale

Annotated Figure 2
Yamano (Fig. 1-18) teaches of a surface mount system (10, 20, 30) having a device housing (20, 30) with a circular depressed lip (21, the lip can be seen to be depressed in Fig. 6), for covering the surface mount plate to avert dust and improve the acoustic characteristic of the device by not exposing it to the outside (see Col. 6 lines 46-49). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lax with the teachings of Yamano, to have a circular depressed lip, to avert dust and improve the acoustic characteristics of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678